DETAILED ACTION
The instant application having Application No. 17/030,177 filed on September 23, 2020 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted on September 23, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated December 23, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claim 12 is objected to because of the following informalities: “fame” in line 2 is a typographical error for “frame”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the word “first” is repeated in the phrase “the first first temple-frame connector” when it should have only appeared once.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation in lines 8-9: “a bridge support that locks the first frame-bridge connector in place relative to the second frame-bridge connector in at least two different locations along a width axis” is indefinite because it is unclear what has “at least two different locations along a width axis” the first frame-bridge connector or the locking locations. The drawings, e.g. Fig. 10, would support either meaning because there are two locking elements 310 and 360, and the first frame-bridge can be locked at at least two different locations relative to the second frame-bridge. Thus it is unclear what aspect of the invention is being claimed here. 
If applicant meant that there are two locking mechanisms at two different locations, the examiner suggests amending this portion of claim 1 as follows: “a bridge support that locks the first frame-bridge connector in place relative to the second frame-bridge connector using two locking elements 
If applicant meant that the first frame bridge can be locked at at least two different locations relative to the second frame-bridge, the examiner suggests amending this portion of claim 1 as follows: “a bridge support that locks the first frame-bridge connector in place relative to the second frame-bridge connector in at least two differentrelative positions along a width axis.”
Appropriate correction is required. For the purpose of examination, either of the above interpretations will be considered to meet the claim.
Regarding claim 1, the recitations in lines 10-15: “a first temple corner that locks the first frame-temple connector in place relative to the first temple-frame connector in at least two different locations along a first depth axis;
and a second temple corner that locks the second frame-temple connector in place relative to the second temple-frame connector in at least two different locations along a second depth axis” are indefinite because it is unclear what has “at least two different locations along a width axis” the first or second frame-temple connectors or the locking locations. The drawings only support the first interpretation that the frame-temple connectors can be locked at two different relative positions relative to the temple-frame connectors. 
If applicant meant that there are two locking mechanisms at two different locations, the examiner suggests amending this portion of claim 1 as follows: 
“a first temple corner that locks the first frame-temple connector in place relative to the first temple-frame connector using two locking elements 
and a second temple corner that locks the second frame-temple connector in place relative to the second temple-frame connector using two locking elements
If this were the intended meaning, appropriate corrections to the drawings and specification would also be required. Additionally, evidence showing that such an interpretation was supported by the application as filed would also be needed to avoid introducing new matter.
If applicant meant that the frame-temple connectors can be locked at at least two different locations relative to the temple-frame connectors, the examiner suggests amending this portion of claim 1 as follows: 
a first temple corner that locks the first frame-temple connector in place relative to the first temple-frame connector in at least two different relative positions along a first depth axis;
and a second temple corner that locks the second frame-temple connector in place relative to the second temple-frame connector in at least two differentrelative positions along a second depth axis.”
Appropriate correction is required. For the purpose of examination, either of the above interpretations will be considered to meet the claim. 
Claims 2-9 depend from claim 1 and inherit these indefiniteness issues.
Regarding claim 9, the recitation in lines 2-7: “wherein the first temple corner locks the first frame-temple connector in place relative to the first temple-frame connector in at least two different locations along the width axis, and
wherein the second temple corner locks the second frame-temple connector in place relative to the second temple-frame connector in at least two different locations along the width axis.” are indefinite because it is unclear what is at two different locations, the frame-temple connectors or the locking mechanisms. The drawings only support the first interpretation that the frame-temple connectors can be locked at two different relative positions relative to the temple-frame connectors. 
If applicant meant that there are two locking mechanisms at two different locations, the examiner suggests amending this portion of claim 9 as follows: 
“wherein the first temple corner locks the first frame-temple connector in place relative to the first temple-frame connector using two locking elements 
wherein the second temple corner locks the second frame-temple connector in place relative to the second temple-frame connector using two locking elements 
If this were the intended meaning, appropriate corrections to the drawings and specification would also be required. Additionally, evidence showing that such an interpretation was supported by the application as filed would also be needed to avoid introducing new matter.
If applicant meant that the frame-temple connectors can be locked at at least two different locations relative to the temple-frame connectors, the examiner suggests amending this portion of claim 9 as follows: 
“wherein the first temple corner locks the first frame-temple connector in place relative to the first temple-frame connector in at least two different relative positions along the width axis, and
wherein the second temple corner locks the second frame-temple connector in place relative to the second temple-frame connector in at least two different relative positions along the width axis.”
Appropriate correction is required. For the purpose of examination, either of the above interpretations will be considered to meet the claim. 
Regarding claim 10, the recitation in lines 5-7: “a bridge support that locks the first-frame bridge connector in place relative to the second frame-bridge connector in at least two different locations along a width axis” is indefinite for the same reasons as explained above for claim 1.
Claims 11-15 depend from claim 10 and inherit this indefiniteness issue.
Regarding claim 13, the recitation in lines 9-14: “manufacturing a first temple corner that locks the first frame-temple connector in place relative to the first temple-frame connector in at least two different locations along a first depth axis; and
manufacturing a second temple corner that locks the second frame-temple connector in place relative to the second temple-frame connector in at least two different locations along a second depth axis;” is indefinite for the same reasons as explained above for claim 1.
Claim 14 depends from claim 13 and inherits this indefiniteness rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Contreras US 5,323,189 (hereafter Contreras).
Regarding claim 1, Contreras teaches (Figs. 1-8) “A set of customizable eyeglasses (eyeglass frame 40 of Figs. 1-8), comprising:
a first-side eyeglass frame (rim 50) having a first frame-bridge connector (bridge segment 60 or bridge-segment 60 with member 122 molded therewithin see Fig. 4) and a first frame-temple connector (portion of 50 that is hingedly connected to shoulder segment 70);
a second-side eyeglass frame (rim 50’) having a second frame-bridge connector (bridge segment 60’ or bridge-segment 60’ with member 124 molded therewithin see Fig. 4) and a second frame-temple connector (portion of 50’ that is hingedly connected to shoulder segment 70’);
a first temple support (temple 80) having a first temple-frame connector (proximal end of 80 that connects to temple-length adjustable part 120);
a second temple support (temple 80’) having a second temple-frame connector (proximal end of 80’ that connects to temple-length adjustable part 120’);
a bridge support (bridge-width adjustable part 110) that locks the first frame-bridge connector in place relative to the second frame-bridge connector in at least two different locations along a width axis (First, see different possible widths of 110 in Figs. 3 and 4 which are two different relative locations of the frame-bridge connectors to one another along the bridge-width axes. Second, see attaching members 122 and 124 that are at two different locations and both of which lock the frame-bridge connectors in place);
a first temple corner (shoulder segment 70 and temple-length adjustable part 120) that locks the first frame-temple connector in place relative to the first temple-frame connector in at least two different locations along a first depth axis (col. 2 lines 25-34: “length adjusting coupler interposed between segments of a temple or between the shoulder of the frame and each temple to adjust the effective length of each temple for auricular variation relative to the lens portion of the eyeglasses.”);
and a second temple corner (shoulder segment 70’ and temple-length adjustable part 120’) that locks the second frame-temple connector in place relative to the second temple-frame connector in at least two different locations along a second depth axis (col. 2 lines 25-34: “length adjusting coupler interposed between segments of a temple or between the shoulder of the frame and each temple to adjust the effective length of each temple for auricular variation relative to the lens portion of the eyeglasses.”).”
Regarding claim 2, Contreras teaches “the set of customizable eyeglasses of claim 1, wherein the width axis is substantially orthogonal to the depth axis (the width axis is the bridge-width and the depth axis is the temple-length, which are substantially orthogonal to one another when the eyeglasses are worn on a user’s head).”
Regarding claim 3, Contreras teaches “the set of customizable eyeglasses of claim 1, wherein the first frame-bridge connector comprises a set of recesses (the aperture in 60 into which 122 is received see Figs. 2 and 4 and col. 5 lines 35-44: “it is preferred to mold members 122 and 124, and in fact, the entirety of part 110 into frame 40 at the time frame 40 is injection molded. As is well understood in the molding and plastic bonding art, cavities formed between bevelled edges 144 and 146, 148 and 150, 144' and 146', and 148' and 150' are filled by synthetic resinous material which on one hand bonds with frame material and on the other hand forms a mechanical anchor against release of members 122 and 124.” Within the aperture in 60, there are two holes, one at the bottom and one at the top, where the right-most upwardly and downwardly protruding parts of 122 reside, see Fig. 4), and
wherein the first bridge support comprises a projection (the right-most upwardly and downwardly protruding parts of 122) configured to mate with each of the set of recesses to lock the first bridge support in place relative to the first frame- bridge connector (col. 5 lines 35-44: “it is preferred to mold members 122 and 124, and in fact, the entirety of part 110 into frame 40 at the time frame 40 is injection molded. As is well understood in the molding and plastic bonding art, cavities formed between bevelled edges 144 and 146, 148 and 150, 144' and 146', and 148' and 150' are filled by synthetic resinous material which on one hand bonds with frame material and on the other hand forms a mechanical anchor against release of members 122 and 124.”).”
Regarding claim 5, Contreras teaches “the set of customizable eyeglasses of claim 1, wherein the first frame-bridge connector (bridge-segment 60 with member 122 molded therewithin) comprises a first set of teeth (the threads of threaded hole 140 are a first set of teeth) and the first bridge support comprises a locking mechanism (expansion screw 130) comprising a second set of teeth (the threads of the screw are a second set of teeth) configured to mate with the first set of teeth (see Fig. 3, the threads of screw 130 are mated with the threads of hole 140).”
Regarding claim 10, Contreras teaches (Figs. 1-8) “A method (see steps below) of providing a set of customizable eyeglasses (eyeglass frame 40 of Figs. 1-8), comprising:
receiving a head width measurement from a customer (col. 1 lines 16-21: “it is common practice for an optometrist to carefully and precisely calibrate the dimensions of various critical head contacting points of each eyeglass frame to the widely variable facial characteristics of each wearer.” that this includes a head width is evident from the fact that the bridge-width is adjustable);
manufacturing a first-side eyeglass frame (rim 50, which exists and thus was manufactured) having a first frame-bridge connector (bridge segment 60 or bridge-segment 60 with member 122 molded therewithin see Fig. 4);
manufacturing a second-side eyeglass frame (rim 50’ which exists and thus was manufactured) having a second frame-bridge connector (bridge segment 60’ or bridge-segment 60’ with member 124 molded therewithin see Fig. 4);
manufacturing a bridge support (bridge-width adjustable part 110, which exists and thus was manufactured) that locks the first-frame bridge connector in place relative to the second frame-bridge connector in at least two different locations along a width axis (First, see different possible widths of 110 in Figs. 3 and 4 which are two different relative locations of the frame-bridge connectors to one another along the bridge-width axes. Second, see attaching members 122 and 124 that are at two different locations and both of which lock the frame-bridge connectors in place);
selecting at least one of the first-side eyeglass frame, second-side eyeglass frame, and
bridge support as a function of the head width measurement (col. 2 lines 57-61: “a pair of eyeglasses which are precisely adjustable across a wide range of facial and auricular dimensions to provide a precise and lasting comfortable fit for each of a plurality of potential wearers of the eyeglasses” since the eyeglasses provide a precise and lasting comfortable fit for the potential wearer they are selected as a function of the head width measurement in that they are designed so that they can be adjusted to fit a plurality of head-width measurements); and
providing the first-side eyeglass frame, second-side eyeglass frame, and bridge support to the customer (col. 2 lines 57-61: “a pair of eyeglasses which are precisely adjustable across a wide range of facial and auricular dimensions to provide a precise and lasting comfortable fit for each of a plurality of potential wearers of the eyeglasses”).” 
Regarding claim 11, Contreras teaches “the method of claim 10, wherein a length of the first frame-bridge connector and a length of the second frame-bridge connector is manufactured as a function of the head width measurement (see col. 5 lines 34-44: “it is preferred to mold members 122 and 124, and in fact, the entirety of part 110 into frame 40 at the time frame 40 is injection molded” and col. 2 lines 57-61: “a pair of eyeglasses which are precisely adjustable across a wide range of facial and auricular dimensions to provide a precise and lasting comfortable fit for each of a plurality of potential wearers of the eyeglasses”. Thus the length of 60, 60’, 122 and 124 is manufactured as a function of head width measurement, because they are manufactured such that they will provide a precise fit for a plurality of eyeglass wearers).”
Regarding claim 13, Contreras teaches “the method of claim 10, further comprising:
receiving a head depth measurement from the customer (col. 1 lines 16-21: “it is common practice for an optometrist to carefully and precisely calibrate the dimensions of various critical head contacting points of each eyeglass frame to the widely variable facial characteristics of each wearer.” that this includes a head depth is evident from the fact that the temple length is adjustable);
manufacturing a first temple support (temple 80, which exists and thus was manufactured) having a first temple-frame connector (proximal end of 80 that connects to temple-length adjustable part 120);
manufacturing a second temple (temple 80’, which exists and thus was manufactured) support having a second temple-frame connector connector (proximal end of 80’ that connects to temple-length adjustable part 120’), wherein the first-side eyeglass frame comprises a first frame-temple connector (portion of 50 that is hingedly connected to shoulder segment 70), and wherein the second-side eyeglass frame comprises a second frame-temple connector (portion of 50’ that is hingedly connected to shoulder segment 70’);
manufacturing a first temple corner (shoulder segment 70 and temple-length adjustable part 120, which exist and thus were manufactured) that locks the first frame-temple connector in place relative to the first temple-frame connector in at least two different locations along a first depth axis (col. 2 lines 25-34: “length adjusting coupler interposed between segments of a temple or between the shoulder of the frame and each temple to adjust the effective length of each temple for auricular variation relative to the lens portion of the eyeglasses.”); and
manufacturing a second temple corner (shoulder segment 70’ and temple-length adjustable part 120’, which exist and thus were manufactured) that locks the second frame-temple connector in place relative to the second temple-frame connector in at least two different locations along a second depth axis (col. 2 lines 25-34: “length adjusting coupler interposed between segments of a temple or between the shoulder of the frame and each temple to adjust the effective length of each temple for auricular variation relative to the lens portion of the eyeglasses.”);
selecting at least one of the first temple support and the second temple support as a function of the head depth measurement (col. 2 lines 57-61: “a pair of eyeglasses which are precisely adjustable across a wide range of facial and auricular dimensions to provide a precise and lasting comfortable fit for each of a plurality of potential wearers of the eyeglasses” since the eyeglasses provide a precise and lasting comfortable fit for the potential wearer they are selected as a function of the head depth measurement in that they are designed so that they can be adjusted to fit a plurality of head depth measurements); and
providing the first temple support, second temple support, first temple corner, and the second temple corner as a function of the head depth measurement (col. 2 lines 57-61: “a pair of eyeglasses which are precisely adjustable across a wide range of facial and auricular dimensions to provide a precise and lasting comfortable fit for each of a plurality of potential wearers of the eyeglasses”).”
Regarding claim 14, Contreras teaches “the method of claim 13, wherein a length of the first first temple-frame connector and a length of the second temple-frame connector is manufactured as a function of the head depth measurement (col. 2 lines 57-61: “a pair of eyeglasses which are precisely adjustable across a wide range of facial and auricular dimensions to provide a precise and lasting comfortable fit for each of a plurality of potential wearers of the eyeglasses” since the eyeglasses provide a precise and lasting comfortable fit for the potential wearer they are selected as a function of the head depth measurement in that they are designed so that they can be adjusted to fit a plurality of head depth measurements).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Contreras US 5,323,189 (hereafter Contreras) as applied to claim 1 above, and further in view of Yeo et al. US 4,798,455 (hereafter Yeo).
Regarding claim 6, Contreras teaches “the set of customizable eyeglasses of claim 1,” however, Contreras fails to teach “wherein the first-side eyeglass frame is configured to be used as a right-side eyeglass frame and a left-side eyeglass frame.”
Yoe teaches a customizable eyeglasses system (novelty sunglasses 20) “wherein the first-side eyeglass frame is configured to be used as a right-side eyeglass frame and a left-side eyeglass frame (col. 2 line 61 to col. 3 line 3: "It will be appreciated that eye frames 22 and 24 may be exchanged with each other so that eye frame 24 is over the user's right eye and eye frame 22 is over the user's left eye.").”
Yoe further teaches (col. 2 line 61 to col. 3 line 3): " It will be appreciated that eye frames 22 and 24 may be exchanged with each other … may be readily combined by the user to form a pair of novelty sunglasses of an entirely different design."
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first-side eyeglass frame of Contreras to be used as a right-side eyeglass frame and a left-side eyeglass frame as taught by Yoe for the purpose of readily combining different eyeglass frames to form pairs of glasses with different designs as taught by Yoe col. 2 line 61 to col. 3 line 3.
Regarding claim 7, the Contreras-Yoe combination teaches “the set of customizable eyeglasses of claim 6,” however, Contreras is silent regarding “wherein the first temple support is configured to be used as a right-side temple support and a left-side temple support.”
Yoe teaches “wherein the first temple support is configured to be used as a right-side temple support and a left-side temple support (col. 2 line 61 to col. 3 line 3: "It will be appreciated that… temple pieces 26 and 28 may be exchanged with each other so that temple piece 26 is over the user's left ear and temple piece 28 is over the user's right ear.").”
Yoe further teaches (col. 2 line 61 to col. 3 line 3): “It will be appreciated that… temple pieces 26 and 28 may be exchanged with each other so that temple piece 26 is over the user's left ear and temple piece 28 is over the user's right ear… readily combined by the user to form a pair of novelty sunglasses of an entirely different design."
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the temple supports of Contreras so that they can be used as a right-side temple and a left-side temple as taught by Yoe for the purpose of readily combining the elements of the eyeglasses to form a pair of eyeglasses of a different design as taught by Yoe (col. 2 line 61 to col. 3 line 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Contreras US 5,323,189 (hereafter Contreras) as applied to claim 1 above, and further in view of Brinson USPGPub 2020/0310157 A1 (hereafter Brinson).
Regarding claim 8, Contreras teaches “the set of customizable eyeglasses of claim 1,” however Contreras fails to teach “wherein the bridge support comprises nose-pads and a pad-bridge connector, and
wherein the bridge support locks the pad-bridge connector in place relative to the bridge support.”
Brinson teaches an eyeglass frame 205 “wherein the bridge support (bridge section 210, attachment base part 105 and nose pad assembly 125) comprises nose-pads (nose pad assembly 125) and a pad-bridge connector (attachment base part 105), and
wherein the bridge support locks the pad-bridge connector in place relative to the bridge support (paragraphs [0066]-[0067]: “the first attachment portion 110 of the attachment base part 105 is engaged with the bridge section 210 (FIG. 2) of an eyeglass frame 205 … the attachment base section 105 attaches to the inner portion of the bridge section 210 using adhesive, hooks and/or loops, magnet, etc.”).”
Brinson further teaches paragraphs [0009]-[0012]: “Such frames generally utilize molded nosepieces made of plastic, with the nosepiece being fixed to the frames so that no adjustment is possible to take into account the different sizes and shapes of noses. The nosepiece may not perfectly conform to the user's nose bridge which may result in non-uniform pressures and slippage of the eyeglass frame on the nose of the user. Some frames may be worn without a nosepiece. Frame shapes may compliment a user's features or it may emphasize the wrong attributes. The right eyeglass frames may offer the ability to complement the user's facial features and overall look.
In view of the foregoing, it is clear that these traditional techniques are not perfect and leave room for more optimal approaches… an exemplary removable eyeglass nosepiece, in accordance with an embodiment of the present invention”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a removable eyeglass nosepiece with nose pads and a pad-bridge connector as taught by Brinson in the eyeglasses of Contreras for the purpose of having the nose pad take into account the different sizes and shapes of noses as taught by Brinson (paragraphs [0009]-[0012]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Contreras US 5,323,189 (hereafter Contreras) as applied to claim 1 above, and further in view of Morrison US 5,694,194 (hereafter Morrison).
Regarding claim 9, Contreras teaches “the set of customizable eyeglasses of claim 1,” however, Contreras fails to teach “wherein the first temple corner locks the first frame-temple connector in place relative to the first temple-frame connector in at least two different locations along the width axis, and
wherein the second temple corner locks the second frame-temple connector in place relative to the second temple-frame connector in at least two different locations along the width axis.”
Morrison teaches (claim 1) “A set of customizable eyeglasses (eyewear frame 10), comprising:
a first-side eyeglass frame (first rim portion 12) having a first frame-bridge connector (first socket 20) and a first frame-temple connector (first temple end portion 16);
a second-side eyeglass frame (second rim portion 12) having a second frame-bridge connector (second socket 20) and a second frame-temple connector (second temple end portion 16);
a first temple support (first temple ear stem 36) having a first temple-frame connector (proximal end of ear stem 36);
a second temple support (second temple ear stem 36) having a second temple-frame connector (proximal end of ear stem 36);
a bridge support (bridge assembly 18) that locks the first frame-bridge connector in place relative to the second frame-bridge connector in at least two different locations along a … axis (positions of Figs. 4 and 5);
a first temple corner (first temple end 17) that locks the first frame-temple connector in place relative to the first temple-frame connector (see Fig. 8)…;
and a second temple corner (second temple end 17) that locks the second frame-temple connector in place relative to the second temple-frame connector (see Fig. 8)”
(claim 9) “wherein the first temple corner (first temple end 17) locks the first frame-temple connector (first temple end portion 16) in place relative to the first temple-frame connector (proximal end of first temple ear stem 36) in at least two different locations along the width axis (compare width axis positions in Figs. 6 and 7), and
wherein the second temple corner (second temple ends 17) locks the second frame-temple connector (second temple end portion 16) in place relative to the second temple-frame connector (proximal end of second temple ear stem 36) in at least two different locations along the width axis (see width direction arrows in Fig. 2 and positions in Figs 6 and 7).”
Morrison further teaches (col. 2 lines 3-11): “The improved eyewear frame of the present invention may be readily and easily custom-fitted to a wide variety of individuals without the need for stocking a vast stock of individual frames and frame components corresponding to numerous frame sizes. Further, the eyewear frame of the present invention may be assembled and fitted to patients at any location without the need for special tools or elaborate fitting stations.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the eyeglasses of Contreras a adjustability of the temple corners such that the length between the lens rims and the temple arms can be adjusted as taught by Morrison for the purpose of readily and easily custom-fitting to a wide variety of individuals without the need for stocking a vast stock of individual frames and frame components as taught by Morrison (col. 2 lines 3-11).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Contreras US 5,323,189 (hereafter Contreras) as applied to claim 11 above, and further in view of Brinson USPGPub 2020/0310157 A1 (hereafter Brinson).
Regarding claim 12, Contreras teaches “the method of claim 11, wherein the first-side eyeglass frame and the second-side eyeglass fame are … as a function of the head width measurement (col. 2 lines 57-61: “a pair of eyeglasses which are precisely adjustable across a wide range of facial and auricular dimensions to provide a precise and lasting comfortable fit for each of a plurality of potential wearers of the eyeglasses” since the eyeglasses provide a precise and lasting comfortable fit for the potential wearer they are selected as a function of the head width measurement in that they are designed so that they can be adjusted to fit a plurality of head width measurements).”
However, Contreras fails to teach “wherein the first-side eyeglass frame and the second-side eyeglass fame are 3-D printed.”
Brinson teaches customizable eyeglasses (eyeglass frame 205) with the customizable portion being “3-D printed (paragraph [0068]: “if the eyeglass frame comprises plastic, polymers, acetate, and/or silicone, the attachment base part 105 may be incorporated into the bridge section 210 of the eyeglass frame 205 with 3D printing… the attachment base part 105 may be 3D printed customized for the user's eyeglasses and nose shape”).
Brinson further teaches (paragraph [0068]) that a 3D printing manufacturing process may be chosen to customize the printed part for the user’s eyeglasses and measurements.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adopt a 3D printing process as taught by Brinson to manufacture the customizable eyeglass portions of Contreras for the purpose of manufacturing elements customized to the user’s eyeglasses and measurements as taught by Brinson (paragraph [0068]).
Note that the limitations “wherein the first-side eyeglass frame and the second-side eyeglass fame are 3-D printed as a function of the head width measurement” are considered to be met in combination because Contreras already teaches manufacturing the first-side and second-side eyeglass frames as a function of head width measurement, and Brinson teaches manufacturing customizable eyeglass parts using 3D printing.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Contreras US 5,323,189 (hereafter Contreras) as applied to claim 10 above, and further in view of Sasaki JP 2009151134A (hereafter Sasaki).
Regarding claim 15, Contreras teaches “the method of claim 10,” however, Contreras is silent regarding “further comprising:
receiving a color selection from the customer; and
painting at least one of the first-side eyeglass frame, second-side eyeglass frame, and
bridge support as a function of the color selection.”

Sasaki teaches customizable eyeglasses (paragraph [0010]: “The present invention provides a structure in which the temple can be attached to and removed from the attachment portion. Therefore, a plurality of temples having different designs are prepared in advance, and the appearance as the eyeglass frame is changed by selecting the temples according to the preference”) further comprising: 
receiving a color selection from the customer (paragraph [0003]: “color plating and painting are common” and paragraph [0010]: “selecting the temples according to the preference”. Given that color painting is performed and user preferences are taken into account, amongst the selections of the customer will be a color selection); and
painting at least one of the first-side eyeglass frame, second-side eyeglass frame, and
bridge support as a function of the color selection (paragraph [0003]: “color plating and painting are common” and paragraph [0010]: “selecting the temples according to the preference”).”
Sasaki further teaches (paragraph [0003]): “Since glasses are worn on the face, fashionability is required, and various designs are applied. For example, color plating and painting are common”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to paint the temples of Contreras a user selectable color as taught by Sasaki for the purpose of obtaining the preferred temple color given that fashionability is required since glasses are worn on the face as taught by Sasaki (paragraph [0003]).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the first bridge support comprises a hinge that rotates the projection between a locked position that locks the first bridge support in place relative to the first frame-bridge connector and an unlocked position that allows the first bridge support to move relative to the first frame-bridge connector.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saffra US 7,959,287 B1 “Eyeglass Frame Sizing System and Methods” Fig. 9.
Jannard US 4,730,915 “Detachable Component Sunglasses” Fig. 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872